J-A09034-15

                          2015 Pa. Super. 257

TURNER CONSTRUCTION,                      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee

                v.

PLUMBERS LOCAL 690 AND MICHAEL
BRADLEY AND STEAMFITTERS LOCAL
420 AND ANTHONY GALLAGHER AND
SPRINKLER FITTERS LOCAL 692 AND
WAYNE MILLER AND INTERNATIONAL
ASSOCIATION OF HEAT AND FROST
INSULATORS AND ALLIED WORKERS
LOCAL 14 AND STEPHEN F. PETTIT AND
JOHN DOE

APPEAL OF: PLUMBERS LOCAL 690 AND
MICHAEL BRADLEY,

                     Appellants               No. 2421 EDA 2014


              Appeal from the Order Entered July 18, 2014
         In the Court of Common Pleas of Montgomery County
                  Civil Division at No(s): 2014-08797

TURNER CONSTRUCTION,                      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee

                v.

PLUMBERS LOCAL 690 AND MICHAEL
BRADLEY AND STEAMFITTERS LOCAL
420 AND ANTHONY GALLAGHER AND
SPRINKLER FITTERS LOCAL 692 AND
WAYNE MILLER AND INTERNATIONAL
ASSOCIATION OF HEAT AND FROST
INSULATORS AND ALLIED WORKERS
LOCAL 14 AND STEPHEN F. PETTIT AND
JOHN DOE,

APPEAL OF: SPRINKLER FITTERS LOCAL
692 AND WAYNE MILLER,
J-A09034-15




                       Appellants               No. 2422 EDA 2014


               Appeal from the Order Entered July 18, 2014
          In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 2014-08797

TURNER CONSTRUCTION,                        IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

PLUMBERS LOCAL 690 AND MICHAEL
BRADLEY AND STEAMFITTERS LOCAL
420 AND ANTHONY GALLAGHER AND
SPRINKLER FITTERS LOCAL 692 AND
WAYNE MILLER AND INTERNATIONAL
ASSOCIATION OF HEAT AND FROST
INSULATORS AND ALLIED WORKERS
LOCAL 14 AND STEPHEN F. PETTIT AND
JOHN DOE,

APPEAL OF: INTERNATIONAL
ASSOCIATION OF HEAT AND FROST
INSULATORS AND ALLIED WORKERS,
LOCAL 14 AND STEPHEN F. PETIT,

                       Appellants               No. 2574 EDA 2014


               Appeal from the Order Entered July 18, 2014
          In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 2014-08797


BEFORE: BOWES, DONOHUE, AND LAZARUS, JJ.

OPINION BY BOWES, J.:                       FILED DECEMBER 14, 2015

     Plumbers Local 690, Michael Bradley, Sprinkler Fitters Local 692,

Wayne Miller, International Association of Heat and Frost Insulators and

                                    -2-
J-A09034-15



Allied Workers Local 14, and Stephen F. Pettit1 (unless otherwise noted,

hereinafter referred to collectively as “Appellants”) appeal from the July 18,

2014 preliminary injunction that restricted their picketing activity at a

construction     site   managed      by    Turner   Construction   Co.   (“Turner”).2

Appellants, members of a Philadelphia-area trades association,3 share the

legal position that the preliminary injunction violates the Labor Anti-

Injunction Act, 43 P.S. §§ 206a-206r (sometimes referred to herein as the

“Act”).    We affirm in part, reverse in part, and remand for further

proceedings.

       The following facts are relevant to our review. Turner is managing the

construction of a medical facility operated by Children’s Hospital of

Philadelphia (“CHOP”) and located at 401 North Gulph Road in Upper Merion

____________________________________________


1
  Michael Bradley, Anthony Gallagher, Wayne Miller, and Stephen F. Pettit
were the respective business managers for the trade unions listed in the
caption when the injunction was issued. Unless specifically identified in the
body of this writing, our references to each union subsumes the business
manager who is associated with that organization.
2
  Although listed in the caption, Steamfitters Local 420 and Anthony
Gallagher did not appeal the July 18, 2014 preliminary injunction.
3
   Appellants are among several unions that comprise the Philadelphia
Building & Construction Trades Council. According to that association’s
website, “The [council] provides essential coordination and support to the
work of its affiliated local unions in order that, through inter-trade solidarity,
organized construction workers achieve a powerful voice in government, in
bargaining,          and         in       their        communities.”         See
http://philadelphiabuildingtrades.com/about/.



                                           -3-
J-A09034-15



Township, Pennsylvania.          Throughout the project, Turner engaged both

union and nonunion contractors to perform various construction work.        No

labor dispute existed between Turner and any of its employees or

contractors.4      Instead, the instant dispute arose between Turner and

Plumbers Local 690 due to the company’s decision to utilize a non-union

plumbing contractor, Worth & Company (“Worth”), on the CHOP construction

project. Specifically, on April 21, 2014, in response to Turner’s subcontract

with Worth, members of Plumbers Local 690 and other unidentified

individuals initiated picket lines at the CHOP construction site. 5   The trial

court described the April 21, 2014 rally as follows:

            The picketers engaged in a variety of activities in protest
       of Worth & Company’s employment by Turner. Some of the
____________________________________________


4
  In pertinent part, the Labor Anti-Injunction Act defines a “labor dispute” as
“any controversy concerning terms or conditions of employment, or
concerning the association or representation of persons in negotiating,
fixing, maintaining, changing, or seeking to arrange terms or conditions of
employment or concerning employment relations or any other controversy
arising out of the respective interests of employer and employe, regardless
of whether or not the disputants stand in the proximate relation of employer
and employe, and regardless of whether or not the employes are on strike
with the employer.” 43 P.S. § 206c(c) (emphases added).
5
  The esteemed dissent would find that the purpose of the April 21 rally was
to assert Plumbers Local 690’s objections to Worth’s failure to abide by wage
and labor standards rather than the contractor’s use of nonunion workers.
See Dissenting Opinion at 3. For the reasons explained in footnote thirteen
on page seventeen, we do not believe that the dissent’s narrow
interpretation of Plumbers Local 690’s objective accurately represents the
nature of the protest at the CHOP construction site.




                                           -4-
J-A09034-15



      amassed picketers wore signs [that acknowledged Plumbers
      Union Local 690.] Others, about thirty individuals from the mass
      of picketers, assembled in front of the Construction Site’s two
      entrances. The two groups stationed at the gates prevented
      workers, vehicles, and equipment from entering the Construction
      Site.     Other picketers stood against the fence on the
      Construction Site, trespassing on the property. Protesters also
      inflated a union rat [(a symbol used to draw attention to a labor
      dispute)] near Gate B on the Construction Site itself, again,
      trespassing on the Construction Site.

             The Turner management personnel on-site called the
      Upper Merion Township Police Department, which dispatched
      officers to the scene. Police requested that the picketers move to
      Gate B, and the picketers complied. Nevertheless, thirty
      picketers remained on the Construction Site and continued to
      mass in front of Gate B, blocking ingress and egress. Despite
      the presence of police officers, members of Local 690 and others
      continued trespassing on the Construction Site and blockading
      Gate B.

Trial Court Opinion, 10/9/14, 2-3 (footnote and citations to affidavits

omitted).

      Turner immediately filed a complaint in equity against Plumbers Local

690 and its business manager, Mr. Bradley, and the following day it

petitioned for special relief seeking to enjoin Plumbers Local 690 from

continuing to disrupt construction. The petition for special relief included a

proposed order that established several restrictions on the picketing

activities at the CHOP construction site.     Asserting that aspects of the

picketing, such as blocking ingress and egress to the site, amounted to a

seizure, Turner explicitly invoked § 206d of the Act, set forth infra, as a

basis to avoid the Act’s prohibition on restraining orders and injunctions in



                                    -5-
J-A09034-15



Township, Pennsylvania.          Throughout the project, Turner engaged both

union and nonunion contractors to perform various construction work.        No

labor dispute existed between Turner and any of its employees or

contractors.4      Instead, the instant dispute arose between Turner and

Plumbers Local 690 due to the company’s decision to utilize a non-union

plumbing contractor, Worth & Company (“Worth”), on the CHOP construction

project. Specifically, on April 21, 2014, in response to Turner’s subcontract

with Worth, members of Plumbers Local 690 and other unidentified

individuals initiated picket lines at the CHOP construction site. 5   The trial

court described the April 21, 2014 rally as follows:

            The picketers engaged in a variety of activities in protest
       of Worth & Company’s employment by Turner. Some of the
____________________________________________


4
  In pertinent part, the Labor Anti-Injunction Act defines a “labor dispute” as
“any controversy concerning terms or conditions of employment, or
concerning the association or representation of persons in negotiating,
fixing, maintaining, changing, or seeking to arrange terms or conditions of
employment or concerning employment relations or any other controversy
arising out of the respective interests of employer and employe, regardless
of whether or not the disputants stand in the proximate relation of employer
and employe, and regardless of whether or not the employes are on strike
with the employer.” 43 P.S. § 206c(c) (emphases added).
5
  The esteemed dissent would find that the purpose of the April 21 rally was
to assert Plumbers Local 690’s objections to Worth’s failure to abide by wage
and labor standards rather than the contractor’s use of nonunion workers.
See Dissenting Opinion at 3. For the reasons explained in footnote thirteen
on page seventeen, we do not believe that the dissent’s narrow
interpretation of Plumbers Local 690’s objective accurately represents the
nature of the protest at the CHOP construction site.




                                           -4-
J-A09034-15



      amassed picketers wore signs [that acknowledged Plumbers
      Union Local 690.] Others, about thirty individuals from the mass
      of picketers, assembled in front of the Construction Site’s two
      entrances. The two groups stationed at the gates prevented
      workers, vehicles, and equipment from entering the Construction
      Site.     Other picketers stood against the fence on the
      Construction Site, trespassing on the property. Protesters also
      inflated a union rat [(a symbol used to draw attention to a labor
      dispute)] near Gate B on the Construction Site itself, again,
      trespassing on the Construction Site.

             The Turner management personnel on-site called the
      Upper Merion Township Police Department, which dispatched
      officers to the scene. Police requested that the picketers move to
      Gate B, and the picketers complied. Nevertheless, thirty
      picketers remained on the Construction Site and continued to
      mass in front of Gate B, blocking ingress and egress. Despite
      the presence of police officers, members of Local 690 and others
      continued trespassing on the Construction Site and blockading
      Gate B.

Trial Court Opinion, 10/9/14, 2-3 (footnote and citations to affidavits

omitted).

      Turner immediately filed a complaint in equity against Plumbers Local

690 and its business manager, Mr. Bradley, and the following day it

petitioned for special relief seeking to enjoin Plumbers Local 690 from

continuing to disrupt construction. The petition for special relief included a

proposed order that established several restrictions on the picketing

activities at the CHOP construction site.     Asserting that aspects of the

picketing, such as blocking ingress and egress to the site, amounted to a

seizure, Turner explicitly invoked § 206d of the Act, set forth infra, as a

basis to avoid the Act’s prohibition on restraining orders and injunctions in



                                    -5-
J-A09034-15



blocking access to the site, and preventing other contractors from

performing their work on the project by obstruction, mass picketing, or

coercion. Unlimited picketing was restricted to areas beyond eight feet from

the curb and twenty-five feet from either of the two gates. Plumbers Local

690 and persons working in concert with it could have a maximum of five

people at the construction gates.       The special injunction also enjoined

Plumbers Local 690, and “all others acting on their behalf or in concert

with them [from blocking] any persons from entering onto or performing

their work at the construction site[.]”    Special Injunction, 4/22/14, at 2

(emphasis added).     The plumbers union and other individuals acting in

concert with it were enjoined from “[p]icketing on CHOP property, which

mean[t] using pickets . . . more than eight (8) feet in from the curb around

401 North Gulph Road[.]” Id.

      Additionally, the special injunction enjoined “all picketing at or within

twenty-five (25) feet of any of the means of ingress or egress . . . or other

means of access to the Construction Site [and] otherwise unlawfully

interfering, either directly or indirectly, with any person, employee of vehicle

entering or leaving the Construction Site[.]”    Id. Plumbers Local 690 was

also enjoined from “assisting, aiding or abetting any person or persons who

violate or attempt to violate this Order[.]” Id. To protect against potential

damages in the event Plumbers Local 690 was wrongfully enjoined, Turner

submitted a $5,000 bond as security.            Finally, the stipulated special

                                     -8-
J-A09034-15



injunction stated that no hearing would be scheduled absent written request

of either party.

      The picketing on behalf of Plumbers Local 690 at the CHOP

construction site continued without interruption throughout May and June

2014. N.T., 7/14/14, at 33. The composition of the picketers changed at

different times and included members of Appellant labor unions involved

herein, specifically Steamfitters Local 420, Sprinkler Fitters Local 692, and

Heat and Frost Insulators Local 14. Id. at 26, 28. At times, the number of

picketers exceeded the five-person limits at the gates outlined in the special

injunction and the protestors engaged in prohibited activities such as

harassing workers attempting to enter the site and impeding deliveries. Id.

at 26, 33-34.      Thus, notwithstanding its agreement, Plumbers Local 690

failed to ensure that others acting in concert with it complied with the

dictates of the special injunction.     Eventually, the Montgomery County

Sheriff’s Department read the April 2014 order to the picketers and posted a

copy of the order on the perimeter fence surrounding the construction site.

Trial Court Opinion, 10/9/14, at 4; Ricketts Aff. ¶ 9.

      On July 9, 2014, a large-scale rally occurred at the CHOP construction

site and is the genesis of the present appeal. Between 5:45 a.m. and 11:55

a.m. on that date, picketers amassed at the site, erected a tent within the

eight-foot perimeter established in the special injunction, and gathered

inside each of the two construction gates.         The participants varied in

                                      -9-
J-A09034-15



labor disputes.      Plumbers Local 690 and its business manager, the only

parties involved at that stage of the dispute, conferred and settled the

matter without a hearing and stipulated to a special injunction6 that adopted

the    terms   of   Turner’s     proposed      preliminary   injunction,   with   some

modifications that are not relevant herein.7


____________________________________________


6
  While Pa.R.C.P. 1531 expressly recognizes special injunctions, the rule
does not define the term or differentiate it from a preliminary injunction.
Our Supreme Court has described a special injunction as one that “grants
relief which is auxiliary to the main relief requested in the complaint.”
Matter of Franklin Twp. Bd. of Sup'rs, 379 A.2d 874, 879 (Pa. 1977).
See also, 15 Standard Pennsylvania Practice 2d § 83:11 (footnoted omitted
(“A special injunction, like a preliminary injunction, is commonly sought to
preserve the status quo until the final hearing. A special injunction may be
asked for during the pendency of an equity action, and it may be granted at
any stage of the proceedings, whenever it is necessary to preserve the
status quo.”).
7
    The special injunction provided, in pertinent part, as follows:

       [I]t is hereby ORDERED, ADJUDGED, and DECREED as follows:

       1.    A Special Injunction be and hereby is issued without
       hearing, as provided under the Pennsylvania Rules of Civil
       Procedure.

       2.   Defendants, together   with   their   members,
       representatives, agents,   servants,    sympathizers,
       members and all others acting on their behalf or in
       concert with them, be and hereby are ENJOINED and
       RESTRAINED FROM:

           A.      Preventing or attempting to prevent by blocking,
           obstructing, mass picketing, or coercion in any form any
           persons from entering onto or performing their work at
(Footnote Continued Next Page)


                                           -6-
J-A09034-15



      The resultant special injunction was entered on April 22, 2014. That

order enjoined Plumbers Local 690 from trespassing on the construction site,

                       _______________________
(Footnote Continued)

          the construction site at 401 North Gulph Road in Upper
          Merion Township (Construction Site or "CHOP Property);

          B.      Picketing on CHOP Property, which means using
          pickets, inflatable equipment, or other equipment or
          property, more than eight (8) feet in from the curb
          around 401 North Gulph Road in Upper Merion Township;

          C.      Except as provided below, all picketing at or
          within twenty-five (25) feet of any of the means of
          ingress or egress, gates, driveways, entrances, exits, or
          other means of access to the Construction Site;

          D.      Any assisting, aiding or abetting any person or
          persons who violate or attempt to violate this Order

          E.       Threatening, harassing, intimidating, following, or
          otherwise unlawfully interfering, either directly or
          indirectly, with any person, employee or vehicle entering
          or leaving the Construction Site;

      3.     Pickets, including relief pickets, and any other persons
      acting on behalf of or in concert with defendants, shall be
      limited in number to 5 at any one time at the driveways to the
      Construction Site, provided said pickets shall conduct their
      activities consistently with Paragraph 2 above of this Order.

      4.    Defendants and their officers shall make every reasonable
      effort to communicate the dictates of this Order to their
      representatives, agents; pickets, sympathizers, and members
      engaging in picketing and other activity at the Construction Site
      and shall make every reasonable effort to cause their
      agents, representatives, members and those acting in concert
      with them, to comply with the dictates of this Order.

Special Injunction, 4/22/14, at 2-3 (emphases added).



                                            -7-
J-A09034-15



blocking access to the site, and preventing other contractors from

performing their work on the project by obstruction, mass picketing, or

coercion. Unlimited picketing was restricted to areas beyond eight feet from

the curb and twenty-five feet from either of the two gates. Plumbers Local

690 and persons working in concert with it could have a maximum of five

people at the construction gates.       The special injunction also enjoined

Plumbers Local 690, and “all others acting on their behalf or in concert

with them [from blocking] any persons from entering onto or performing

their work at the construction site[.]”    Special Injunction, 4/22/14, at 2

(emphasis added).     The plumbers union and other individuals acting in

concert with it were enjoined from “[p]icketing on CHOP property, which

mean[t] using pickets . . . more than eight (8) feet in from the curb around

401 North Gulph Road[.]” Id.

      Additionally, the special injunction enjoined “all picketing at or within

twenty-five (25) feet of any of the means of ingress or egress . . . or other

means of access to the Construction Site [and] otherwise unlawfully

interfering, either directly or indirectly, with any person, employee of vehicle

entering or leaving the Construction Site[.]”    Id. Plumbers Local 690 was

also enjoined from “assisting, aiding or abetting any person or persons who

violate or attempt to violate this Order[.]” Id. To protect against potential

damages in the event Plumbers Local 690 was wrongfully enjoined, Turner

submitted a $5,000 bond as security.            Finally, the stipulated special

                                     -8-
J-A09034-15



injunction stated that no hearing would be scheduled absent written request

of either party.

      The picketing on behalf of Plumbers Local 690 at the CHOP

construction site continued without interruption throughout May and June

2014. N.T., 7/14/14, at 33. The composition of the picketers changed at

different times and included members of Appellant labor unions involved

herein, specifically Steamfitters Local 420, Sprinkler Fitters Local 692, and

Heat and Frost Insulators Local 14. Id. at 26, 28. At times, the number of

picketers exceeded the five-person limits at the gates outlined in the special

injunction and the protestors engaged in prohibited activities such as

harassing workers attempting to enter the site and impeding deliveries. Id.

at 26, 33-34.      Thus, notwithstanding its agreement, Plumbers Local 690

failed to ensure that others acting in concert with it complied with the

dictates of the special injunction.     Eventually, the Montgomery County

Sheriff’s Department read the April 2014 order to the picketers and posted a

copy of the order on the perimeter fence surrounding the construction site.

Trial Court Opinion, 10/9/14, at 4; Ricketts Aff. ¶ 9.

      On July 9, 2014, a large-scale rally occurred at the CHOP construction

site and is the genesis of the present appeal. Between 5:45 a.m. and 11:55

a.m. on that date, picketers amassed at the site, erected a tent within the

eight-foot perimeter established in the special injunction, and gathered

inside each of the two construction gates.         The participants varied in

                                      -9-
J-A09034-15



numbers during the course of the morning but, at its height, the rally

included 181 people.        The only two gates to the site were blocked.        The

Upper     Merion   Police    Department    and   Montgomery     County    Sheriff’s

Department responded to the demonstration, but did not stop the picketers

from continuing to block the ingress and egress at the two construction

gates. The picketers prevented the delivery of materials and impeded the

arrival of contractors scheduled to work that day.          Hence, the blockade

disrupted Turner’s ability to perform work at the site until the demonstration

ended.

        On that same day, Turner received permission to file an amended

complaint in equity at the original action number.         It joined Sheet Metal

Workers Local 19, Steamfitters Local 420, Sprinkler Fitters Local 692, the

International Association of Heat and Frost Insulators Local 14, and each

organization’s respective business manager.        The memorandum in support

of its motion to amend the equity complaint and join the additional

defendants asserted that:

        Plaintiff seeks to add these parties because they are now or have
        in the recent past engaged in the same illegal conduct as
        Defendant Plumbers Local 690 at the same construction site
        already at issue in this litigation. The addition of these parties to
        this case will permit efficient adjudication of all parties’ rights.
        Plaintiff seeks to amend the complaint to aver occurrences
        relating to the additional parties that has [sic] happened after
        the filing of the original pleading.




                                       - 10 -
J-A09034-15



Memorandum in Support of Motion For Leave of Court to Add Additional

Parties and to Amend the Complaint, 7/9/14/ at 1-2.8

       Turner also filed a second petition for special injunction that, again,

invoked § 206d as a basis to avoid the application of the Act’s preclusion of

restraining orders and injunctions in labor disputes.    Turner supported the

petition for special injunction with (1) the affidavit of John D. Ricketts, Jr.,

project manager for the CHOP construction project, and (2) photographs

illustrating the use of a blockade to impede the ingress and egress of traffic

at the construction site.

       During the ensuing evidentiary hearing, Mr. Ricketts described the

events that he witnessed on the morning of July 9, 2014.        He stated that

picketers started to arrive at the construction site at approximately 5:30

a.m., totaled 181 at the zenith of the rally, and dispersed around noon

following an address by Anthony Gallagher, the business manager for

Steamfitters Local 420. N.T., 7/14/14, at 10-11, 26. He reported that large

collections of picketers formed circles in each of the two twenty-five-feet-

wide construction entrances. Id. at 11-12. The formation at Gate A, which

Mr. Ricketts identified as the main construction gate, marched continually

and refused to yield to vehicles attempting to enter.       Id. at 12.    Other
____________________________________________


8
 Turner subsequently modified the complaint to withdraw the claims against
Sheet Metal Workers Local 19 and the organization’s business manager,
Gary Masino. See N.T., 7/14/14, at 4-5.



                                          - 11 -
J-A09034-15



picketers converged in the area along North Gulph Road located between the

two entrances.    Id. at 12.     They erected tents, unloaded coolers, and

blocked a lane of traffic. Id. at 10, 16.

      Mr. Ricketts further testified that he witnessed protesters turn away

vehicles from the construction gates.         Id. at 12-13.   Additionally, he

identified several photographs, which were subsequently entered into

evidence, that depicted the picket line blocking the ingress of vehicles at the

construction site. Mr. Ricketts stated, “[T]he picketers did not move out of

the way to allow the car[s] to enter. They would continue to walk in front of

the vehicles as the cars would try to inch closer, but didn’t break stride or

move out of the way to allow vehicles to pass through.” Id. at 18.          He

continued that the picketing activity prevented some tradesmen from getting

to the construction site to perform their work. He explained, “Gate A is our

union gate. We only had two . . . union contractors have manpower on-site

that day[.]” Id. at 19. He specifically identified four contractors that had

insufficient manpower and recounted that the foreman for a plaster

contractor called him on the telephone to alert him to the fact that the

picketers had blocked a delivery truck from the site and that the material

had to be returned.    Id.   Mr. Ricketts noted that the picketing activity on




                                     - 12 -
J-A09034-15



July 9, 2014, impacted Turner’s productivity and limited the tasks that it

could accomplish over a six-hour period that morning.9

       In addition to the testimony regarding the blockade of the two

construction entrances, Mr. Ricketts identified specific individuals associated

with the respective trade unions who participated in the demonstration. In

addition to Anthony Gallagher, Mr. Ricketts recognized Pat Doyle, who sits

on the executive board of Sprinkler Fitters Local 692, from prior construction

projects.     Id. at 27.     Similarly, he identified Steve Pettit, the business

manager for the Heat and Frost Insulators Local 14, whom he had observed

during the unions’ prior onsite activities. These events included an episode

where demonstrators blocked a delivery truck and harassed the driver. Id.

at 28.      Mr. Ricketts did not identify Michael Bradley or Wayne Miller as

participants in the rally.

       After hearing the foregoing evidence and listening to the parties’

respective legal arguments, on July 18, 2014, the trial court issued a

preliminary injunction. Significantly, as it relates to the instant appeal, the

preliminary injunction extended the stipulated restrictions outlined in the
____________________________________________


9
   Approximately fifteen minutes before the rally subsided, the blockade
prevented a pump truck from a union concrete contractor from accessing the
site through the proper gate. N.T., 7/14/14, at 42-43. While the truck
eventually gained access to the construction site, it was forced to enter
through the non-union gate. Id. at 43. Later that afternoon, after the
participants disbursed, five more trucks entered the site and delivered
concrete without incident. Id.



                                          - 13 -
J-A09034-15



April 2014 order to the additional defendants who had not been parties to

the original stipulation.     The preliminary injunction also limited the

aggregate number of picketers from all of the Appellant labor organizations

to five individuals at any one time and removed the provision that permitted

five pickets at the construction gates.

      Appellants filed timely appeals, which this Court consolidated for

argument and disposition.     The trial court did not direct Appellants to file

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b); however, it authored a Rule 1925(a) opinion explaining its reasons

for issuing the preliminary injunction.

      Plumbers Local 690, Michael Bradley, Sprinkler Fitters Local 692, and

Wayne Miller share legal representation and assert the following claims:

      A. Whether the Appellee presented sufficient evidence
      demonstrating the necessity of injunctive relief against the
      Appellant[s].

      B. Whether 43 [P.S.] § 206i required the lower court to issue
      findings of fact before granting the Appellee’s request for a
      preliminary injunction.

      C. Whether the lower court's Order granting overly broad
      injunctive relief violates Section 206f of the Labor Anti-Injunction
      Act, 43 [P.S.] 206a et seq.

      D. Whether the count violated [s]ection 206h of the Labor Anti-
      Injunction Act, 43 [P.S.] 206a et seq., by granting a preliminary
      injunction against certain individual union officers.

Briefs of Plumbers Local 690 at 2 and Sprinkler Fitters Local 692 at 2.




                                     - 14 -
J-A09034-15



defendants from violating the terms of special injunction, which was posted

at the site. As noted supra, approximately 181 people donned identical t-

shirts, separated into groups, and seized the construction site by blocking

the construction gates.    The people who did not man the picket lines

congregated near a tent stocked with coolers which the demonstrators had

erected at the onset of the rally. The demonstration continued for six hours

and the participants did not disband until the business manager for

Steamfitters Local 420 addressed the rally collectively.

      As the foregoing facts reveal a high degree of planning and

coordination among various unions during the labor demonstration, logical

inferences require that we view the rally for what it was: a public display of

support for Plumbers Local 690 by its sympathizers.             The opposite

perspective leads to the absurd situation where the additional defendants,

which Turner joined in order to prevent them from engaging in conduct

which Plumbers Local 690 specifically agreed to forego, would have to abide

by the preliminary injunction while Plumbers Local 690 would not be

sanctioned for any illegal conduct defined by the special injunction.    That

result contradicts the intent of the special injunction’s terms, which was to

prevent Plumbers Local 690 and its sympathizers acting in concert from

obstructing the construction process. Accordingly, we find sufficient grounds

exist to conclude that Plumbers Local 690 aided, abetted, or failed to

prevent in some manner the events that constituted a seizure of the CHOP

                                    - 19 -
J-A09034-15



construction site on July 9, 2014.             Had the trial court failed to include

Plumbers Local 690 in the preliminary injunction, it would have created an

untenable situation where all Plumbers Local 690 had to do in order to be

absolved from responsibility for any illegal conduct was to absent itself from

the construction site when such conduct occurred. Hence, the trial court did

not err in imposing the terms of the preliminary injunction against Plumbers

Local 690 and its officer.        See Summit Towne Centre, supra at 1000

(“Only if it is plain that no grounds exist to support the decree . . . will we

interfere with the decision of the trial court [to grant or deny a preliminary

injunction].”) (emphasis added).

       Similarly, we reject Sprinkler Fitters Local 692’s assertion that Turner

did not establish its involvement in the rally. Notwithstanding its arguments

to the contrary, the certified record in this case confirms that union local’s

direct involvement in the rally through the actions of Pat Doyle, whom Mr.

Ricketts identified as a member of the Sprinkler Fitters Local 692 executive

board. Mr. Ricketts observed Mr. Doyle greeting other picketers at Gate B.

See N.T., 7/14/14, at 27-28. Thus, its participation was established.14

       Next, we address Appellants’ arguments concerning the application of

the Labor Anti-Injunction Act, which generally restricts a trial court’s

____________________________________________


14
   Heat and Frost Insulators Local 14 does not challenge Turner’s evidence
regarding its participation in the rally.



                                          - 20 -
J-A09034-15



jurisdiction to issue injunctive relief during labor disputes unless a specific

exception to the prohibitions apply. This argument, which we address in two

parts, subsumes the issues identified as “B” in the briefs submitted by

Plumbers Local 690 and Sprinkler Fitter Local 692 and the first and third

issues presented by Heat and Frost Workers Local 14.              The relevant

statutory provisions state,

      No court of this Commonwealth shall have jurisdiction to issue
      any restraining order or temporary or permanent injunction in a
      case included within this act, except in strict conformity with the
      provisions of this act, nor shall any such restraining order or
      temporary or permanent injunction be issued contrary to the
      public policy declared in this act. Exclusive jurisdiction and power
      to hear and determine all actions and suits coming under the
      provisions of this act, shall be vested in the courts of common
      pleas of the several counties of this Commonwealth: Provided,
      however, That this act shall not apply in any case—

            ....

        (d) Where in the course of a labor dispute as herein defined,
        an employe, or employes acting in concert, or a labor
        organization, or the members, officers, agents, or
        representatives of a labor organization or anyone acting for
        such organization, seize, hold, damage, or destroy the
        plant, equipment, machinery, or other property of the
        employer with the intention of compelling the employer to
        accede to any demands, conditions, or terms of
        employment, or for collective bargaining.

43 P.S. § 206d(d) (emphasis added). Thus, where, during the course of a

labor dispute, a labor organization seizes an employer’s property with the

intention of compelling the employer to accede to its demands, § 206d(d)




                                     - 21 -
J-A09034-15



permits a trial court to issue an injunction, notwithstanding the Act’s

restrictions and preclusions.

      Accordingly, the threshold issue in this case concerns whether

Appellants’ activities on July 9, 2014, constituted a seizure for the purpose

of § 206d(d).     Collectively, Appellants assert that, since Turner failed to

demonstrate that any of the organizations or officers seized the CHOP

construction site, the Act barred the trial court from issuing the special

injunction.   Turner counters that it did, in fact, present sufficient evidence

for the trial court to find that Appellants seized the CHOP construction site

“with the effect and intention of denying Turner, its agents and employees

free access to the [s]ite.” Turner’s brief at 18. For the following reasons,

we find that the record sustains the trial court’s finding that a seizure

occurred.

      A trial court’s decision that a seizure occurred must be upheld if that

decision rests upon reasonable grounds.        Giant Eagle Markets Co. v.

United Food & Commercial Workers Union, Local No. 23, 652 A.2d
1286, 1293 (Pa. 1995) (“The Superior Court improperly reweighed the

evidence de novo and reversed the trial court’s decision.”).      Pennsylvania

law has long held that “[f]orcibly to deny an owner of property or his agents

and employees access to that property . . . is in practical and legal effect a

seizure or holding of that property.”); Carnegie-Illinois Steel Corporation

v. United Steel Workers of America, 45 A.2d 857, 861 (Pa. 1946)

                                     - 22 -
J-A09034-15



defendants from violating the terms of special injunction, which was posted

at the site. As noted supra, approximately 181 people donned identical t-

shirts, separated into groups, and seized the construction site by blocking

the construction gates.    The people who did not man the picket lines

congregated near a tent stocked with coolers which the demonstrators had

erected at the onset of the rally. The demonstration continued for six hours

and the participants did not disband until the business manager for

Steamfitters Local 420 addressed the rally collectively.

      As the foregoing facts reveal a high degree of planning and

coordination among various unions during the labor demonstration, logical

inferences require that we view the rally for what it was: a public display of

support for Plumbers Local 690 by its sympathizers.             The opposite

perspective leads to the absurd situation where the additional defendants,

which Turner joined in order to prevent them from engaging in conduct

which Plumbers Local 690 specifically agreed to forego, would have to abide

by the preliminary injunction while Plumbers Local 690 would not be

sanctioned for any illegal conduct defined by the special injunction.    That

result contradicts the intent of the special injunction’s terms, which was to

prevent Plumbers Local 690 and its sympathizers acting in concert from

obstructing the construction process. Accordingly, we find sufficient grounds

exist to conclude that Plumbers Local 690 aided, abetted, or failed to

prevent in some manner the events that constituted a seizure of the CHOP

                                    - 19 -
J-A09034-15



construction site on July 9, 2014.             Had the trial court failed to include

Plumbers Local 690 in the preliminary injunction, it would have created an

untenable situation where all Plumbers Local 690 had to do in order to be

absolved from responsibility for any illegal conduct was to absent itself from

the construction site when such conduct occurred. Hence, the trial court did

not err in imposing the terms of the preliminary injunction against Plumbers

Local 690 and its officer.        See Summit Towne Centre, supra at 1000

(“Only if it is plain that no grounds exist to support the decree . . . will we

interfere with the decision of the trial court [to grant or deny a preliminary

injunction].”) (emphasis added).

       Similarly, we reject Sprinkler Fitters Local 692’s assertion that Turner

did not establish its involvement in the rally. Notwithstanding its arguments

to the contrary, the certified record in this case confirms that union local’s

direct involvement in the rally through the actions of Pat Doyle, whom Mr.

Ricketts identified as a member of the Sprinkler Fitters Local 692 executive

board. Mr. Ricketts observed Mr. Doyle greeting other picketers at Gate B.

See N.T., 7/14/14, at 27-28. Thus, its participation was established.14

       Next, we address Appellants’ arguments concerning the application of

the Labor Anti-Injunction Act, which generally restricts a trial court’s

____________________________________________


14
   Heat and Frost Insulators Local 14 does not challenge Turner’s evidence
regarding its participation in the rally.



                                          - 20 -
J-A09034-15



jurisdiction to issue injunctive relief during labor disputes unless a specific

exception to the prohibitions apply. This argument, which we address in two

parts, subsumes the issues identified as “B” in the briefs submitted by

Plumbers Local 690 and Sprinkler Fitter Local 692 and the first and third

issues presented by Heat and Frost Workers Local 14.              The relevant

statutory provisions state,

      No court of this Commonwealth shall have jurisdiction to issue
      any restraining order or temporary or permanent injunction in a
      case included within this act, except in strict conformity with the
      provisions of this act, nor shall any such restraining order or
      temporary or permanent injunction be issued contrary to the
      public policy declared in this act. Exclusive jurisdiction and power
      to hear and determine all actions and suits coming under the
      provisions of this act, shall be vested in the courts of common
      pleas of the several counties of this Commonwealth: Provided,
      however, That this act shall not apply in any case—

            ....

        (d) Where in the course of a labor dispute as herein defined,
        an employe, or employes acting in concert, or a labor
        organization, or the members, officers, agents, or
        representatives of a labor organization or anyone acting for
        such organization, seize, hold, damage, or destroy the
        plant, equipment, machinery, or other property of the
        employer with the intention of compelling the employer to
        accede to any demands, conditions, or terms of
        employment, or for collective bargaining.

43 P.S. § 206d(d) (emphasis added). Thus, where, during the course of a

labor dispute, a labor organization seizes an employer’s property with the

intention of compelling the employer to accede to its demands, § 206d(d)




                                     - 21 -
J-A09034-15



permits a trial court to issue an injunction, notwithstanding the Act’s

restrictions and preclusions.

      Accordingly, the threshold issue in this case concerns whether

Appellants’ activities on July 9, 2014, constituted a seizure for the purpose

of § 206d(d).     Collectively, Appellants assert that, since Turner failed to

demonstrate that any of the organizations or officers seized the CHOP

construction site, the Act barred the trial court from issuing the special

injunction.   Turner counters that it did, in fact, present sufficient evidence

for the trial court to find that Appellants seized the CHOP construction site

“with the effect and intention of denying Turner, its agents and employees

free access to the [s]ite.” Turner’s brief at 18. For the following reasons,

we find that the record sustains the trial court’s finding that a seizure

occurred.

      A trial court’s decision that a seizure occurred must be upheld if that

decision rests upon reasonable grounds.        Giant Eagle Markets Co. v.

United Food & Commercial Workers Union, Local No. 23, 652 A.2d
1286, 1293 (Pa. 1995) (“The Superior Court improperly reweighed the

evidence de novo and reversed the trial court’s decision.”).      Pennsylvania

law has long held that “[f]orcibly to deny an owner of property or his agents

and employees access to that property . . . is in practical and legal effect a

seizure or holding of that property.”); Carnegie-Illinois Steel Corporation

v. United Steel Workers of America, 45 A.2d 857, 861 (Pa. 1946)

                                     - 22 -
J-A09034-15



(finding that a seizure occurred during a labor dispute when picketers

severely restricted or interfered with the ingress and egress of the plant’s

employees or agents). We look first to a well-regarded and oft-cited opinion

by our Supreme Court for succinct guidance:

        If the owner be deprived of the use and enjoyment of the
        property so that it becomes utterly valueless to him it is
        effectively seized and held whether the force employed for that
        purpose be exerted within the building or immediately without.
        The control of the entrances is control of the plant.

Westinghouse Elec. Corp. v. United Elec., Radio & Mach. Workers of

Am. (CIO) Local 601, 46 A.2d 16, 20 (Pa. 1946).              The Westinghouse

Court    notably   held   that   an   injunction   against   protests   by   union

demonstrators was proper when plaintiff Westinghouse “produced convincing

evidence of irreparable damage, not because of any destruction of, or injury

to, its plants, but because of the interruption of vital activities necessary by

way of preparation for future business and production.” Id. at 21.

        This Court and our High Court have consistently recognized that a

seizure occurs when demonstrators interfere with the ingress and egress of

visitors to the building or site.     See Neshaminy Constructors, Inc. v.

Philadelphia, Pa. Bldg. & Const. Trades Council, AFL-CIO, 449 A.2d
1389 (Pa.Super. 1982); Wilkes-Barre Independent Co. v. Newspaper

Guild Local No. 120, 314 A.2d 251 (Pa. 1974); Carnegie-Illinois Steel

Corporation, supra.       Demonstrators need not become violent or in any

way dangerous in such interference; instead, “[w]hether accompanied by

                                      - 23 -
J-A09034-15



violence or not, picketing which denies access to an employer’s plant or

property   constitutes   a   seizure    thereof   and   cannot   be   permitted.”

Neshaminy Contractors, Inc., supra at 424.               Further, demonstrators

blocking “even one gateway to the plant entitle[s] the plaintiff to the

protection of a court of equity just as fully as would the seizure of the entire

plant. When a ‘picket line’ becomes a picket fence it is time for government

to act.” Carnegie-Illinois Steel Corp., supra at 861. Neither this Court

nor the Supreme Court of Pennsylvania has imposed evaluative criteria

relating to the duration of an apparent seizure.

      As our Supreme Court explained in Giant Eagle Markets Co., supra

at 1292, “mass picketing constitutes a seizure for the purposes of Section

206d when it forcibly denies an owner of property or his agents and

employees free access to that property.” The High Court further elucidated,

“the standard enunciated above . . . focuses on the effect of mass picketing

in order to determine whether a seizure has occurred, not whether the

picketing was carried out with the express intent of bringing about the

seizure.” Id. It continued, “isolated instances of the application of force or

intimidation do not constitute a seizure. This, however, is due to their

sporadic nature rather than to the lack of sanction by the pickets’ labor

union.” Id. The Court clarified, “[h]owever, when pickets begin a consistent

pattern of subjecting customers and employees to such acts, a seizure

occurs regardless of whether the acts are committed in furtherance of an

                                       - 24 -
J-A09034-15



express union policy or, indeed, even if they are committed against the

orders of the union representatives.” Id.

      Instantly,   Turner   adduced   testimonial,   video,   and   photographic

evidence that Appellants, members and officers of associated building trades

in the greater Philadelphia area, coordinated a mass demonstration of up to

181 people over a six-hour period on July 9, 2014. N.T., 7/14/14, at 10-11,

26. The respective business managers for Steamfitters Local 420 and Heat

and Frost Insulators Local 14 and a member of the Sprinkler Fitters Local

692 executive board were identified among the participants at the rally. Id.

at 25-28. The demonstrators donned t-shirts emblazoned on the front with

the statement “#1 Ranked Hospital, #1 Ranked Building Trades.” The back

of the t-shirts depicted the word “Turner” behind a circle-backslash—the

universal symbol for “no.” Id. at 12. The marchers formed picket lines in

each of the two construction gates, circled within the construction gates, and

refused to yield to several vehicles that attempted to gain ingress. Id. at

11-13, 18, 21-22.    The blockade also prevented tradesmen that were not

involved in the labor dispute from getting to the construction site to perform

their work. Id. at 19. Indeed, only two of the six union contractors that

were scheduled to perform at the site had sufficient manpower that morning.

Id. Additionally, the picketers blocked the delivery of drywall products. Id.

      Thus, mindful of our Supreme Court’s framework concerning when a

mass picketing constitutes a seizure for the purposes of § 206d(d), we find

                                      - 25 -
J-A09034-15



that Turner adduced sufficient evidence to sustain the trial court’s

determination that the sum of Appellants’ activities in blocking the ingress of

vehicles,   deliveries,   and   contractors   to   the   construction   site   for

approximately six hours was tantamount to a seizure under the Act.             See

Wilkes-Barre Indep. Co., supra (section 206d(d) applied where large

numbers of pickets blocked two of eight entrances for fifteen minutes in the

morning and thirty minutes in the evening even though the number of

picketers at the two entrances never exceeded six at all other times of day);

Neshaminy Constructors, supra at 1390-91 (seizure occurred within

meaning     of §   206d(d) where     pickets blocked construction entrance

designated for use by employees and subcontractors, even though it was

one of several entrances to the site); Philadelphia Minit-Man Car Wash v.

Building and Const. Trades Council of Philadelphia and Vicinity, AFL-

CIO, 192 A.2d 378, 380 (Pa. 1963) (allegations of repeated and frequent

mass picketing of entrances to job site as to render ingress and egress

impossible were “sufficient to bring this controversy within the exclusionary

provisions of the Labor Anti-Injunction Act”).

      The crux of Appellants’ contention is that Turner’s evidence did not

confirm that the vehicles turned away were agents or employees of Turner.

Additionally, Plumbers Local 690 and Sprinkler Fitters Local 692 speculate

that the drivers of the vehicles blocked by the protesters were union workers

who invoked their right to decline to cross the picket line. The latter claim

                                     - 26 -
J-A09034-15



necessarily ignores the testimony concerning the failed drywall delivery.

Moreover, it was within the purview of the trial court to weigh the evidence

as it deemed appropriate and either accept or reject Mr. Rickett’s testimony.

Stated simply, Appellants’ challenge to the sufficiency of Appellee’s evidence

and the veracity of Mr. Rickett’s testimony fails. It is beyond peradventure

that the trial court is empowered to weigh the evidence and to resolve

matters of credibility. This Court will not disturb findings that the certified

record supports. See Giant Eagle, supra at 1293 (admonishing Superior

Court for overstepping its standard of review where testimony provided

ample evidence for trial court to rely upon in issuing a preliminary

injunction). Since the certified record in the present case supports the trial

court’s determination that the picket lines Appellants formed in the two

construction gates constituted a seizure pursuant to § 206d(d), we do not

disturb that finding or the attendant conclusion that the Labor Anti-

Injunction Act is inapplicable.


      The learned dissent accurately notes that the trial court neglected to

specifically identify pursuant to § 206d(d) the conditions or demands that

Appellants sought to impose upon Turner as a result of the July 9 seizure.

However, since Appellants failed to challenge this aspect of the trial court’s

decision, we do not address it sua sponte.      In The York Group, Inc. v.

Yorktowne Caskets, Inc., 924 A.2d 1234 (Pa.Super. 2007), this Court

discussed the effect of an appellant’s failure to assert a ground for reversal.

                                     - 27 -
J-A09034-15



and listed the factors enumerated in § 206i, albeit without any reference to

the Act.

      For two reasons, we reject Appellants’ argument in favor of utilizing

Overnight Transportation in order to construe the July injunction as being

issued pursuant to the Labor Anti-Injunction Act. First, since our Supreme

Court reversed our decision in Overnight Transportation due to a lack of

jurisdiction to address the precise issues that we purported to confront, we

are not bound by the holdings espoused therein. Our High Court’s reversal

for lack of jurisdiction rendered our decision in Overnight Transportation

a legal nullity. See In re Patterson's Estate, 19 A.2d 165, 166 (Pa. 1941)

(reiterating, “An adjudication of a court without jurisdiction is ‘void and of no

legal effect.’”); McCutcheon v. Philadelphia Elec. Co., 788 A.2d 345, 346

(Pa. 2002) (absent a final order, “the Superior Court did not have appellate

jurisdiction pursuant to 42 Pa.C.S. § 742, and the order it issued is void.”).

Thus, this Court’s discussion in Overnight Transportation has no legal

effect. At most, the discussion in that case provides insight into how that

particular three-judge panel perceived the matter before it.

      Second, and more importantly, we are unconvinced that the rationale

this Court expressed in Overnight Transportation is appropriate herein.

The record confirms that the party seeking injunctive relief, Turner,

unquestionably invoked § 206d at the inception of the proceedings, it

presented evidence to establish a seizure during the ensuing evidentiary

                                     - 32 -
J-A09034-15



hearing, and the trial court made a specific finding in its Rule 1925(a)

opinion that a seizure, in fact, occurred.

      The April 2014 petition for a special injunction explicitly invoked §

206d as a basis to avoid the Act’s prohibition on restraining orders and

injunctions in labor disputes. Significantly, that petition and the supporting

memoranda unmistakably asserted that aspects of the labor demonstration

at the CHOP construction site were tantamount to a seizure.                See

Memorandum in Support of Petition for a Special Injunction and Preliminary

Injunction, 3/21/14, at 4-5.    The ensuing special injunction order did not

refer to any factors that could be confused with § 206i.

      Thereafter, following additional unrest at the CHOP construction site,

Turner filed a second petition for special injunction and an amended

complaint in equity joining the remaining defendants.           Again, Turner

unambiguously invoked § 206d as its basis to avoid application of the Act.

To support its request for relief, Turner submitted Mr. Ricketts’s affidavit and

photographic evidence of the impediments to ingress and egress. Likewise,

the amended complaint specifically averred that Appellants’ collective

picketing activities blocked the egress and ingress of Turner’s “employees,

subcontractors, vendors . . . and equipment[.]” Amended Verified Complaint

in Equity, 7/25/14, at 6.    During the ensuing evidentiary hearing, Turner

adduced forty-five pages of testimony regarding the size, scope, and effect

of Appellants’ activities at the CHOP construction site on July 9, 2014, and

                                     - 33 -
J-A09034-15



introduced additional photographic and video exhibits that showed picketers

refusing to yield to vehicles attempting to enter through at least one of the

construction gates.

       In contrast to the state of the record in Overnight Transportation,

our review of the instant case is not reduced to the singular attempt to

reconcile a perceived conflict between an order and an ensuing trial court

opinion.    Herein, we have the benefit of a complete certified record that

confirms that the issue regarding the applicability of § 206d was at the heart

of this case from its inception. While we cannot purport to explain why the

July 2014 preliminary injunction listed, without citation, considerations

enumerated in § 206i, unlike the Court in Overnight Transportation, we

do not rely upon that single fact as a basis to ignore the trial court’s explicit

finding that a seizure occurred pursuant to § 206d.              Thus, despite

Appellants’ protestations to the contrary, we find that the trial court did not

err in issuing the preliminary injunction outside of the exacting parameters

of § 206i.16

____________________________________________


16
     The Labor Anti-Injunction Act does not mandate that injunctions and
restraining orders refer to § 206d specifically when applying the statutory
exception under that section and, for what it is worth, our rationale in
Overnight Transportation failed to identify any benefit that would inure to
either party as a result of requiring an explicit reference to that section in
the injunction. We simply invoked the legislature’s statement of public
policy, which at most can be construed as implying that the § 206d(d)
exception should be strictly construed. Instantly, however, our legislature’s
(Footnote Continued Next Page)


                                          - 34 -
J-A09034-15



      Having determined that the trial court ruled in accordance with § 206d

of the Act, we now address whether the certified record supports the trial

court’s decision to issue the preliminary injunction.     In doing so, we are

reminded that the review of a trial court’s decision to grant or deny

preliminary injunctive relief is “highly deferential.”   Synthes USA Sales,

LLC v. Harrison, 83 A.3d 242, 248-49 (Pa.Super. 2013). “[I]n reviewing

the grant or denial of a preliminary injunction, an appellate court is directed

to examine the record to determine if there were any apparently reasonable

grounds for the action of the court below.” Id. “It is well established that

the standard of review for granting or denying a preliminary injunction

requires an appellate court only to determine if there were any apparently

reasonable grounds for the lower court's action.”        Giant Eagle Markets

Co., supra at 1291-92 (citing Valley Forge Historical Society v.

Washington Memorial Chapel, 426 A.2d 1123, 1128 (Pa. 1981)).

Examination of the record below contains sufficient evidence that the trial

court had apparently reasonable grounds to issue the July 18, 2014 special

injunction.   Accordingly, for the reasons discussed infra, the trial court’s

order in this regard must be affirmed.


                       _______________________
(Footnote Continued)

stated policy preferences do not obscure the reality that the facts and
procedural history of the instant case fall squarely within the purview of §
206d(d).



                                           - 35 -
J-A09034-15



and listed the factors enumerated in § 206i, albeit without any reference to

the Act.

      For two reasons, we reject Appellants’ argument in favor of utilizing

Overnight Transportation in order to construe the July injunction as being

issued pursuant to the Labor Anti-Injunction Act. First, since our Supreme

Court reversed our decision in Overnight Transportation due to a lack of

jurisdiction to address the precise issues that we purported to confront, we

are not bound by the holdings espoused therein. Our High Court’s reversal

for lack of jurisdiction rendered our decision in Overnight Transportation

a legal nullity. See In re Patterson's Estate, 19 A.2d 165, 166 (Pa. 1941)

(reiterating, “An adjudication of a court without jurisdiction is ‘void and of no

legal effect.’”); McCutcheon v. Philadelphia Elec. Co., 788 A.2d 345, 346

(Pa. 2002) (absent a final order, “the Superior Court did not have appellate

jurisdiction pursuant to 42 Pa.C.S. § 742, and the order it issued is void.”).

Thus, this Court’s discussion in Overnight Transportation has no legal

effect. At most, the discussion in that case provides insight into how that

particular three-judge panel perceived the matter before it.

      Second, and more importantly, we are unconvinced that the rationale

this Court expressed in Overnight Transportation is appropriate herein.

The record confirms that the party seeking injunctive relief, Turner,

unquestionably invoked § 206d at the inception of the proceedings, it

presented evidence to establish a seizure during the ensuing evidentiary

                                     - 32 -
J-A09034-15



hearing, and the trial court made a specific finding in its Rule 1925(a)

opinion that a seizure, in fact, occurred.

      The April 2014 petition for a special injunction explicitly invoked §

206d as a basis to avoid the Act’s prohibition on restraining orders and

injunctions in labor disputes. Significantly, that petition and the supporting

memoranda unmistakably asserted that aspects of the labor demonstration

at the CHOP construction site were tantamount to a seizure.                See

Memorandum in Support of Petition for a Special Injunction and Preliminary

Injunction, 3/21/14, at 4-5.    The ensuing special injunction order did not

refer to any factors that could be confused with § 206i.

      Thereafter, following additional unrest at the CHOP construction site,

Turner filed a second petition for special injunction and an amended

complaint in equity joining the remaining defendants.           Again, Turner

unambiguously invoked § 206d as its basis to avoid application of the Act.

To support its request for relief, Turner submitted Mr. Ricketts’s affidavit and

photographic evidence of the impediments to ingress and egress. Likewise,

the amended complaint specifically averred that Appellants’ collective

picketing activities blocked the egress and ingress of Turner’s “employees,

subcontractors, vendors . . . and equipment[.]” Amended Verified Complaint

in Equity, 7/25/14, at 6.    During the ensuing evidentiary hearing, Turner

adduced forty-five pages of testimony regarding the size, scope, and effect

of Appellants’ activities at the CHOP construction site on July 9, 2014, and

                                     - 33 -
J-A09034-15



introduced additional photographic and video exhibits that showed picketers

refusing to yield to vehicles attempting to enter through at least one of the

construction gates.

       In contrast to the state of the record in Overnight Transportation,

our review of the instant case is not reduced to the singular attempt to

reconcile a perceived conflict between an order and an ensuing trial court

opinion.    Herein, we have the benefit of a complete certified record that

confirms that the issue regarding the applicability of § 206d was at the heart

of this case from its inception. While we cannot purport to explain why the

July 2014 preliminary injunction listed, without citation, considerations

enumerated in § 206i, unlike the Court in Overnight Transportation, we

do not rely upon that single fact as a basis to ignore the trial court’s explicit

finding that a seizure occurred pursuant to § 206d.              Thus, despite

Appellants’ protestations to the contrary, we find that the trial court did not

err in issuing the preliminary injunction outside of the exacting parameters

of § 206i.16

____________________________________________


16
     The Labor Anti-Injunction Act does not mandate that injunctions and
restraining orders refer to § 206d specifically when applying the statutory
exception under that section and, for what it is worth, our rationale in
Overnight Transportation failed to identify any benefit that would inure to
either party as a result of requiring an explicit reference to that section in
the injunction. We simply invoked the legislature’s statement of public
policy, which at most can be construed as implying that the § 206d(d)
exception should be strictly construed. Instantly, however, our legislature’s
(Footnote Continued Next Page)


                                          - 34 -
J-A09034-15



      Having determined that the trial court ruled in accordance with § 206d

of the Act, we now address whether the certified record supports the trial

court’s decision to issue the preliminary injunction.     In doing so, we are

reminded that the review of a trial court’s decision to grant or deny

preliminary injunctive relief is “highly deferential.”   Synthes USA Sales,

LLC v. Harrison, 83 A.3d 242, 248-49 (Pa.Super. 2013). “[I]n reviewing

the grant or denial of a preliminary injunction, an appellate court is directed

to examine the record to determine if there were any apparently reasonable

grounds for the action of the court below.” Id. “It is well established that

the standard of review for granting or denying a preliminary injunction

requires an appellate court only to determine if there were any apparently

reasonable grounds for the lower court's action.”        Giant Eagle Markets

Co., supra at 1291-92 (citing Valley Forge Historical Society v.

Washington Memorial Chapel, 426 A.2d 1123, 1128 (Pa. 1981)).

Examination of the record below contains sufficient evidence that the trial

court had apparently reasonable grounds to issue the July 18, 2014 special

injunction.   Accordingly, for the reasons discussed infra, the trial court’s

order in this regard must be affirmed.


                       _______________________
(Footnote Continued)

stated policy preferences do not obscure the reality that the facts and
procedural history of the instant case fall squarely within the purview of §
206d(d).



                                           - 35 -
J-A09034-15



      Since the restrictive terms of the Labor Anti-Injunction Act did not

apply in this case, the trial court issued the preliminary injunction in

accordance    with   the    traditional   rules   of   equity.     Wilkes-Barre

Independent Co., supra at 253-254. In Synthes USA Sales, supra at

249, we reiterated the six traditional factors that a petitioner must establish

in order to obtain an injunction,

      1) that the injunction is necessary to prevent immediate and
      irreparable harm that cannot be adequately compensated by
      damages; 2) that greater injury would result from refusing an
      injunction than from granting it, and, concomitantly, that
      issuance of an injunction will not substantially harm other
      interested parties in the proceedings; 3) that a preliminary
      injunction will properly restore the parties to their status as it
      existed immediately prior to the alleged wrongful conduct; 4)
      that the activity it seeks to restrain is actionable, that its right to
      relief is clear, and that the wrong is manifest, or, in other words,
      must show that it is likely to prevail on the merits; 5) that the
      injunction it seeks is reasonably suited to abate the offending
      activity; and, 6) that a preliminary injunction will not adversely
      affect the public interest. . . .

Unlike § 206i, the traditional rules do not require the trial court to present a

factual finding as a prerequisite to issuing a preliminary injunction. In fact,

rather than require a contemporaneous recitation of the court’s findings,

Pa.R.C.P. 1531, relating to preliminary or special injunctions, mandates that

trial courts enter a written memorandum after issuing the final order in order

to ensure an appropriate record on appeal.

      Instantly, the trial court entered a written opinion that applied the

appropriate factors and found that Turner satisfied its burden of proof.



                                      - 36 -
J-A09034-15



Succinctly, the court found that: (1) Turner would suffer irreparable harm

that could not be adequately compensated by money damages if Appellants

were permitted to continue to block the entrances to the CHOP construction

site; (2) the seizure impacted Turner’s financial productivity, which could

have     continued    unabated   if    the   injunction   was    not   issued      and,

concomitantly, while the injunction prohibited Appellants from continuing to

block the construction entrances, it permitted the labor organizations to

picket near the construction site; (3) the desired scenario where Appellants

voiced    their   labor   concerns    without    unlawfully   interfering   with    the

construction of the medical facility restored the parties to their status as it

existed immediately prior to the seizures; (4) Appellants’ conduct was

actionable insofar as seizures of property are wrongful and actionable under

Pennsylvania law; (5) the injunction is reasonably related to preventing the

further obstruction of the gates at the CHOP construction site; and (6) while

Appellants’ blockade interfered with the construction of the health care

facility, requiring Appellants to picket twenty-five feet away from the

construction entrances does not adversely affect the public interest in

supporting workers’ rights. See Trial Court Opinion, 10/9/14, at 11-12. As

Appellants do not challenge the trial court’s consideration of any of the

enumerated factors that our case law deems essential to the entry of an

injunction or any comparable elements under § 206i, we do not review it.

Indeed, as we observed, supra, absent an assertion of error, it is improper

                                        - 37 -
J-A09034-15



to address an issue sua sponte.           See Steiner, supra; The York Group,

supra.

       Next, we address Appellants’ respective assertions that the preliminary

injunction was impermissibly overbroad. The issue is identified by Plumbers

Local 690 and Sprinkler Fitters Local 692 as “C” and by Heat and Frost

Insulators Local 14 as “Two.”            Initially, we observe that the argument

leveled by Heat and Frost Insulators Local 14 relies entirely upon § 206f of

the Labor Anti-Injunction Act. Likewise, Plumbers Local 690 and Sprinkler

Fitters Local 692 invoke this section as alternative bases for finding the

preliminary injunction overbroad. In brief, § 206f limits the scope of a trial

court’s authority to issue injunctive relief and provides a litany of acts that

the court is prohibited from enjoining under the Act.17 As we discussed at


____________________________________________


17
    Section 206f identifies fifteen specific actions that a trial court lacks
authority to prohibit during labor disputes. Those restrictions are as follows:

       No court of this Commonwealth shall have jurisdiction or power
       in any case involving or growing out of a labor dispute to issue
       any restraining order or temporary or permanent injunction
       which, in specific or general terms, restrains or prohibits any
       person, association or corporation from doing, whether singly or
       in concert with others, notwithstanding any promise,
       undertaking, contract or agreement to the contrary, any of the
       following acts:

       (a) Ceasing or refusing to perform any work or to remain in any
       relation of employment.

(Footnote Continued Next Page)


                                          - 38 -
J-A09034-15




                       _______________________
(Footnote Continued)

      (b) Becoming or remaining a member of any labor organization
      or of any employer organization.

      (c) Paying or giving to, or withholding from, any person any
      strike or unemployment benefits, or unemployment insurance, or
      other moneys or things of value.

      (d) By all lawful means aiding any person who is being
      proceeded against in, or is prosecuting [FN1] any action or suit
      involving, or arising out of, a labor dispute in any court of the
      United States, or of this Commonwealth, or of any state.

      (e) Giving publicity to, and obtaining or communicating
      information regarding the existence of, or the facts or merits
      involved in, any labor dispute, whether by advertising, speaking
      or picketing or patrolling any public street or place where any
      person or persons may lawfully be, or by any other method not
      involving misrepresentation, fraud, duress, violence, breach of
      the peace or threat thereof.

      (f) Organizing themselves, forming, joining or assisting in labor
      organizations bargaining collectively with an employer by
      representatives freely chosen and controlled by themselves, or
      for the purpose of collective bargaining or other mutual aid or
      protection, or engaging in any concerted activities.

      (g) Persuading by any lawful means other persons to cease
      patronizing or contracting with or employing or leaving the
      employ of any person or persons.

      (h) Ceasing or refusing to work with any person or group of
      persons.

      (i) Ceasing or refusing to work on any goods, materials,
      machines or other commodities.

      (j) Assembling peaceably to do, or to organize to do, any of the
      acts heretofore specified, or to promote their lawful interests.

(Footnote Continued Next Page)


                                           - 39 -
J-A09034-15



length supra, however, since the certified record supports the trial court’s

finding that a seizure occurred in this case pursuant to § 206d(d), the

remaining requirements and prohibitions imposed by the Act simply do not

apply. See 43 P.S. § 206d(d) (“this act shall not apply in any case-- . . .

Where in the course of a labor dispute as herein defined, . . . a labor

organization or anyone acting for such organization, seize . . . [the] property

of the employer with the intention of compelling the employer to accede to

any demands, conditions, or terms of employment, or for collective

bargaining.”)     (emphasis        added);       Westinghouse   Elec.   Corp.   v.

International Union of Elec., Radio and Mach. Workers, AFL-CIO-CLC,

396 A.2d 772 (Pa. Super. 1978) (declining to award fees because, following

                       _______________________
(Footnote Continued)

      (k) Advising or notifying any person or persons of an intention to
      do or not to do any of the acts heretofore specified.

      (l) Agreeing with other persons to do or not to do any of the acts
      heretofore specified.

      (m) Advising, urging or otherwise causing or inducing, without
      misrepresentation, fraud or violence, others to do or not to do
      the acts heretofore specified; and

      (n) Doing in concert with others any or all of the acts heretofore
      specified: Provided, That the specific enumeration in this section
      of acts which may not be restrained or enjoined shall not be
      construed to authorize the injunction or restraint of any act or
      acts not heretofore enjoinable or restrainable.

43 P.S. § 206f.




                                           - 40 -
J-A09034-15



determination that seizure occurred, no part of Labor Anti-Injunction Act is

applicable); Wilkes-Barre Independent Co., supra at 254 (“since the

Anti-Labor Injunction Act did not apply, appellees were not entitled to costs

and expenses or counsel fees.”). Thus, Appellants’ invocation of § 206f is

misplaced.18

       Plumbers Local 690 and Sprinkler Fitters Local 692 assert that the

preliminary injunction is overbroad insofar as it was not “couched in the

narrowest terms that will accomplish the pin-pointed objectives permitted by

constitutional mandate and the essential needs of public order.”         See

Plumbers Local 690’s brief at 12 (citing Altemose Construction Co. v.

Bldg. & Const. Trades Council of Philadelphia, 296 A.2d 504, 506 (Pa.

1972) (plurality)); Sprinkler Fitter Local 692’s brief at 12 (same). The crux

of this argument is that the trial court’s prohibition on picketing within the

twenty-five foot zones surrounding the construction gates was not tailored to

the needs of the case. The unions’ shared position has three facets: (1) the

injunction prohibits all labor organizations from picketing in the prohibited

areas; (2) the restrictions impede the unions’ rights to place an observer at

Gate B, the neutral gate, to monitor whether it is being operated correctly;

____________________________________________


18
   For identical reasons, we reject: (1) the references by Plumbers Local 690
and Sprinkler Fitters Local 692 to § 206h relating to liability of union
officers; and (2) Heat and Frost Insulators Local 14’s invocation of § 206q
concerning the imposition of attorneys’ fees.



                                          - 41 -
J-A09034-15



and (3) the injunction limits the unions involved in the July 2014 rally to a

total of five picketers in the non-restricted areas twenty-five feet away from

the both gates.19 In sum, the unions opine, “the Order effectively eliminates

the labor organization[s’] First Amendment right[s] to engage in lawful

picketing. Under these circumstances, the Preliminary Injunction does more

than accomplish the pin-pointed objective permitted by constitutional

mandate and the essential needs of public order.” See Plumbers Local 690’s

brief at 12 (quotations omitted); Sprinkler Fitter Local 692’s brief at 13

(same).    For the following reasons, we agree with the shared assertion of

Plumbers Local 690 and Sprinkler Fitters Local 692 that the injunction

exceeded what was needed to protect against Appellants’ seizure of the

construction site during future labor rallies.

       As the United States Supreme Court observed in Carroll v. President

and Commissioners of Princess Anne, 393 U.S. 175, 183 (1968), and

our High Court reiterated in Altemose, supra,20 “An order issued in the

____________________________________________


19
   Since Appellants do not challenge the reasonableness of the trial court’s
imposition of an eight-foot barrier between picketers and the CHOP property
along North Gulph Road, we do not address that aspect of the injunction sua
sponte.
20
   In Altemose Construction Co. v. Bldg. & Const. Trades Council of
Philadelphia, 296 A.2d 504 (Pa. 1972) (plurality with six participating
justices agreeing as to overbreadth of a preliminary injunction’s distance
restrictions), the Supreme Court unanimously held that the preliminary
injunction barring picketing within one mile of a construction site was too
broad, but the Court was equally divided as to the nature and extent of the
(Footnote Continued Next Page)


                                          - 42 -
J-A09034-15



area of First Amendment rights must be couched in the narrowest terms that

will   accomplish      the   pin-pointed objective   permitted   by constitutional

mandate and the essential needs of the public order.” It continued by noting

that an injunction that restrains free speech “must be tailored as precisely as

possible to the exact needs of the case.” Id. at 184.

       The trial court’s opinion did not confront the precise argument that the

Plumbers and Sprinkler Fitters level on appeal. Nevertheless, in addressing

the aforementioned traditional factors essential to issuing injunctive relief,

the trial court determined that the injunction was reasonably tailored to

abate Appellants’ offending conduct, i.e., the use of picket lines to obstruct

the ingress and egress of vehicles at the construction site.            The court

stressed that the limitations on the number of participants permitted to

engage in picketing at the CHOP construction site and the prohibition of

pickets within twenty-five feet of the construction gates was fashioned to

halt Appellants’ illegal seizure of the construction site.        See Trial Court

Opinion, 10/9/14, at 12.


                       _______________________
(Footnote Continued)

required modification. Justice Pomeroy authored the opinion in favor of
affirming the decree with a modification that reduced the distance restriction
from one mile to 200 yards. Justice Roberts authored an opinion supporting
an exclusion of all distance restrictions in that case. Significantly, both of
the learned justices’ opinions invoked the principles the United States
Supreme Court outlined in Carroll v. President and Commissioners, 393
U.S. 175 (1968).



                                           - 43 -
J-A09034-15



       The propriety of an injunction depends upon the nature of the

evidence concerning misconduct, the terms of the order, and the type of

conduct being enjoined. Whether an injunction is appropriate in any given

case is extremely fact-sensitive. See Altemose Construction, supra.

       The record reveals that the preliminary injunction is warranted in this

case to counter the unions’ repeated utilization of picket lines to block the

gates at the construction site.       The special injunction entered during April

2014 permitted Plumbers Local 690 to utilize five pickets at the construction

gate   so    long   as   they   did   not    obstruct   traffic   and   the   remaining

demonstrators stood at least twenty-five feet away from the entrances.

However, that injunction was utterly ineffectual. Accordingly, the trial court

entered a subsequent injunction during July 2014 that included the

additional   defendants,    removed         the   provision   that   permitted   limited

picketing at the construction gates, and made clear that “Pickets . . . shall be

limited to no more than five (5) in total for, all labor organizations, at any

one time at the Construction Site[.]” Preliminary Injunction, 7/18/14, at 3-

4.

       Our examination of the July 2014 preliminary injunction focuses upon

the location and number of pickets permitted at the construction site. First,

as it relates to the distance restriction, we observe that the injunction does

not enjoin Appellants from engaging in peaceful and lawful picketing near

the construction site or forbid all picketing near the premises. The exclusion

                                        - 44 -
J-A09034-15



of picketers within twenty-five feet of the construction gates was established

in the April 2014 injunction and that requirement is not so onerous as to

divest Appellants of their right to assemble in order to raise public

awareness of Plumber Local 690’s ongoing quarrel with Turner.

      The injunction restrains Appellants from assembling in certain areas

near the construction gates, which picketers blocked during prior rallies.

Contrary to the plumbers’ and sprinkler fitters’ assertions, the injunction

does not bar any union representatives from being at the gates for a lawful

purpose unrelated to the labor dispute, such as monitoring gate procedures.

Furthermore, Appellants are permitted to assemble along North Gulph Road

so long as the picketers are twenty-five feet before or beyond either gate

and/or across the roadway directly opposite either of the gates.              If

Appellants picket in those areas, their protests will be visible to all vehicles

entering and leaving the site and to traffic traveling in both directions along

North Gulph Road. Moreover, they remain free to disseminate information

at each of those locations, including the intersection opposite Gate A,

concerning the facts of the labor dispute between Plumbers Local 690 and

Turner.   Accordingly, we reject the assertion that this aspect of the

preliminary injunction silenced Appellants’ voices or eliminated their right to

engage in lawful picketing. Mindful that Appellants previously abused their

rights to assemble by unlawfully blocking ingress to the construction site, we

find that the distance restrictions outlined in the July 2014 injunction are

                                     - 45 -